UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7405


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

COURTNEY OMAR BOYD, a/k/a Omar,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:06-cr-00005-MSD-FBS-3)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Courtney Omar Boyd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Courtney Omar Boyd appeals the district court’s order granting his motion for a

sentence reduction under § 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194. ∗ We have reviewed the record and find no reversible error. Accordingly, we

affirm the district court’s order and deny Boyd’s motion for appointment of counsel.

United States v. Boyd, No. 4:06-cr-00005-MSD-FBS-3 (E.D. Va. Sept. 20, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




      ∗
        Although the district court granted Boyd’s motion, it did not reduce Boyd’s
sentence to the full extent he requested.


                                          2